Newell, J. filed a concurring opinion. I join this Court’s order reforming the judgment because the court of appeals did not purport to apply the retroactivity discussion in Salinas v. State in this case. Nevertheless, this case provides an example of how applying that retroactivity dicta results in the unequal treatment of defendants on direct appeal. I would grant review in a case in which the issue is properly joined to address'this inequality. See Horton v. State, PD-0468-17, 537 S.W.3d 515, 2017 WL 4399159 (Tex. Crim. App. 2017) (Newell, J., dissenting).